Reasons for Allowance
Applicant’s arguments with respect to the 103 rejection over Shikasho in view of Humble have been fully considered and are persuasive.  The 103 rejection of claims 1-4, 11, 12, 16 and 17 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance:
Shikasho is considered the closest prior art.
Shikasho discloses a water booster pump apparatus comprising: a water inlet pipe; a water outlet pipe; a first water pipe branch circuit fluidly coupled to the water inlet pipe and the water outlet pipe, the first water pipe branch circuit including a first backflow preventer and a first booster pump; a second water pipe branch circuit fluidly coupled to the water inlet pipe, the second water pipe branch circuit including a second backflow preventer and a second booster pump; the first and second water pipe branch circuits being arranged in parallel with each other and each disposed between the water inlet pipe and the water outlet pipe; and a crossover branch fluidly coupling the first and second branch circuits at a position upstream of the first and second backflow preventers and downstream of the first and second booster pumps.
Shikasho fails to anticipate or render obvious the first water pipe branch circuit includes a first backflow preventer and a first booster pump in series, the second water pipe branch circuit includes a second backflow preventer and a second booster pump in series, and the crossover brand fluidly couples the first and second branch circuits at a position downstream of the first and second backflow preventers and upstream of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PAUL J GRAY/Primary Examiner, Art Unit 3753